            Case 1:15-cr-00581-PAC Document 54
                                            53 Filed 10/23/20
                                                     10/22/20 Page 1 of 1




                               FREEMAN, NOOTER & GINSBERG
                                           ATTORNEYS AT LAW

 LOUIS M. FREEMAN                                                                    75 MAIDEN LANE
 THOMAS H. NOOTER*                                                                      SUITE 503
 LEE A. GINSBERG                                                                   NEW YORK, N.Y. 10038


 NADJIA LIMANI                                                                       (212) 608-0808
 OF COUNSEL                                                                     TELECOPIER (212) 962-9696

 CHARLENE RAMOS
 OFFICE MANAGER


                                             October 22, 2020               10/23/2020
                                                                            The U.S. Marshals are directed to
                                                                            transport Mr. Moore from the NDNY
BY ECF
                                                                            to the SDNY by Tuesday morning
Hon. Paul A. Crotty                                                         on October 27, 2020 and present
U.S. District Judge                                                         him before the Magistrate Judge for
United States District Court                                                an arraignment and bail hearing.
500 Pearl Street                                                            SO ORDERED.
New York, NY 10007

                                    Re: United States v. Miguel Moore
                                             15 CR 581 (PAC)

Dear Judge Crotty:

        I represent Miguel Moore and write on his behalf to give the court a status update and to request
a date be set for the violation of supervised release (“VOSR”) hearing that is pending before the court. As
the court will recall Mr. Moore appeared remotely on October 5, 2020 from the New York State
Department of Corrections, two days before his release from state custody, where he was serving a five-
month parole violation based on the same facts that underlie the federal supervised release violation. It
was understood by all parties including the court that when Mr. Moore was released on October 7, 2020-
and he was – he would be produced in SDNY within a day or two.

        I subsequently learned that rather than be produced in the SDNY, Mr. Moore was produced in the
NDNY where he was presented before a Magistrate Judge. Then, rather than be transported to the SDNY
for an arraignment and a bail hearing on the specifications in the supervised released violation Mr. Moore
remained at the Albany County Jail for a 14 day quarantine which concluded on Tuesday, October 20,
2020. Counsel just confirmed he is still in Albany as of 3:30 p.m. today.

        Based on the above information, we request that a court date be set for the arraignment and bail
application on the VOSR. Setting a date will ensure that Mr. Moore has a court date and that the Marshals
Service picks Mr. Moore up in time for that date. Counsel requests that the court set the matter for the
afternoon of October 27, 2020 or anytime on October 28, 2020 and that the court issue an order directing
the U.S. Marshals to produce Mr. Moore in the SDNY at the specific date and time set by the court.

                                                                 Respectfully submitted,
                                                                 /S/ Louis M. Freeman
                                                                 Louis M. Freeman
